Contract; disputes; administrative remedies; failure to exhaust; limitation of actions. — Plaintiff filed its petition on *696May 4, 1959, to recover damages allegedly sustained in performing a contract to construct a weather station for the Corps of Engineers on the ground that the contracting officer had acted arbitrarily (1) in denying requested extensions of time for delay caused 'by severe weather, and (2) in allowing troops to occupy the facility while the work was still being performed by plaintiff. Plaintiff did not appeal to the Secretary of the Army within 30 days of the adverse decision of the Corps of Engineers Claims and Appeals Board as provided in the disputes article of its contract, and its petition was filed seven and one-half years after defendant had accepted the contract work as complete.
The case came before the court on defendant’s motion for summary judgment and plaintiff’s response thereto. Upon consideration thereof, together with oral argument of counsel, the court concluded that plaintiff had failed to exhaust its administrative remedy by failing to file a timely appeal from the Claims and Appeals Board and also that the claim was barred by the six-year statute of limitations (28 U.S.C. § 2501 (1958)) in that the petition was filed more than six years after the claim first accrued. On January 19,1962, the court ordered that the petition be dismissed. Plaintiff’s petition for writ of certiorari was denied by the Supreme Court, 370U.S.911.